On Petition for Rehearing.
PER CURIAM.
In a petition for rehearing appellant renews its argument that the case of The Neil Maersk, 2 Cir., 91 F.2d 932, should control here. The contention is that the result here is an improper holding that the rule of that case “is limited to ‘concealed vice’ ”.
The later decisions of the Second Circuit, referring to Neil Maersk, show that petitioners are mistaken. See Hecht, Levis & Kahn, Inc. v. The S. S. President Buchanan, 2 Cir., 236 F.2d 627, 631, where the reference is to a “hidden defect”. This appears to be in accord *214with what the trial court said about “concealed vices”. Its statement that the conditions of the cargo items “are not concealed vices” is a finding of fact which we are not permitted to disturb.
This conclusion made it unnecessary for us to consider the plausible suggestion that in the light of Schnell v. The Vallescura, 293 U.S. 296, 55 S.Ct. 194, 79 L.Ed. 373, the rule of the Neil Maersk case cannot be properly applied in a case like this where there was evidence of carrier’s negligence contributing to or enhancing the damage.1 The facts in Albers Bros. Milling Co. v. Hauptman, 9 Cir., 95 F.2d 286, were wholly different from those in the present case.
The petition for rehearing is denied.

. See, Knauth on Ocean Bills of Lading (3d Printing, 1947) p. 150: “It is instructive to compare the Neil Maersk case with the Vallescura decision, 293 U.S. 296, 55 S.Ct. 194, 79 L.Ed. 373, 1934 A.M.C. 1573. In each instance cargo was damaged by two different causes, and the effects of these causes could not be separated.” And see also Gilmore and Black, “The Law of Admiralty”, p. 151: “Thus, on the whole, the better supported and sounder view would seem to be that, where a carrier brings himself under one of these excepted causes, he may nevertheless he held liable if his negligence concurred as a cause in producing the damage or was itself a cause of the incidence of the peril.'